DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 
Drawings
Applicant argues that the statutory requirement for showing the claimed invention only requires that the “applicant shall furnish a drawing where necessary for the understanding of the claimed subject matter to be patented.”  This is not persuasive, the drawings must show every feature of the invention specified in the claims (37 CFR 1.83(a)). 
Section 112(b)
Applicant’s amendments are sufficient to overcome the rejection under Section 112. 
Section 103
Applicant argues that one of ordinary skill in the art would not have been motivated to modify the valve system of Rowe ‘037 based on the teachings of Keranen in the manner asserted because Keranen is not designed to be implanted to hold a valve prosthesis securely in place and is instead a downsizing device. Examiner disagrees, nonetheless, Examiner has added reference to Ortiz et al. (U.S. Pat. No.: 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Rowe teaches anchoring a heart valve prosthesis using a support band 441 by sandwiching the native leaflets (e.g., fig. 26, para. 104), but lacks a support band with a helical shape.  Keranen teaches a helical downsizing device that downsizes the native anatomy to support a prosthetic heart valve (fig. 18, para. 65), teaching that helical support bands are known in the art as an adjustable implantable feature on the ventricular side of a native valve (fig. 18, 19).  Importantly, Rowe provides the teaching for securing a prosthetic heart valve by clamping the native valve; Keranen provides the teaching for an alternate shape of the support band.  Finally, Ortiz teaches that a helical support band may be used to support a prosthetic valve (e.g. fig. 27, 39), further demonstrating that a helical support band may be used as an alternate shape to the Rowe support band and that a helical shape provides an equivalent function of securing a prosthetic valve. 
Regarding the temporary nature of the downsizing device, Keranen discloses that the downsizing device may be permanently implanted (para. 62). Regarding Applicant’s argument against Keranen’s D-shaped loop, Keranen teaches circular loops (para. 82).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of helical loops must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-4, 11, 12, 15, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe et al. (Pub. No.: US 2009/0319037) in view of Keranen et al. (Pub. No.: US 2010/0331971) and Ortiz et al. (U.S. Pat. No.: 6,419,696).
Rowe et al. (hereinafter, Rowe) discloses a transcatheter atrio-ventricular valve prosthesis 480 (e.g., para. 105) disposable in a connection channel between atrial and ventricular chambers of a heart (e.g., fig. 26, 27) having a circumferential connection channel wall structure (native mitral valve 410), the transcatheter atrio-ventricular valve prosthesis 480 comprising: an inner device 480 having an inflow end and an outflow end and comprising a support structure that is radially expandable (e.g., figs. 25-27, para. 105) a valve disposed within and attached to the inner device (e.g., para. 105); and an outer device 441 having a helical shape (not disclosed) and configured to surround the inner device between the inflow end and the outflow end (e.g., fig. 26, 27), the outer device comprising an elongate body having a first end and a second end that is not connected to the first end (not disclosed), the outer device being biased to form a helix including a plurality of loops (not disclosed) configured to receive a portion of the circumferential connection channel wall structure and clamp the portion of the circumferential connection channel wall structure between the plurality of loops (not disclosed) and the inner device (fig. 26, 27, para. 108).  
As detailed above, Rowe discloses an outer device 441; this device has lacks a helical shape biased to form a plurality of helical loops.  Rowe discloses that the support band may take several different forms (para. 101, 106, 108, 109) contemplating modification to support band 441.  Keranen teaches a helical support band (e.g., fig. 19) 
For claim 2, the outer device is made of an elastic wire material (Rowe, para. 94, Keranen para. 209).  For claim 3, the inner device is a tubular stent (Rowe, para. 49).  For claim 4, the stent is a self-expanding stent (Rowe, para. 49).  For claim 11, the support structure is radially expandable to be able to exert an active outward radial force against an inner periphery of the circumferential connection channel wall structure; and/or the outer device is contractible to be able to exert an active inward radial force against an outer periphery of the circumferential connection channel wall structure (e.g., para. 103).  For claim 12, the support structure and/or the outer device are formed from a shape-memory material (e.g., Rowe para. 94).  For claim 15, the support structure .

Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe et al. (Pub. No.: US 2009/0319037) in view of Keranen et al. (Pub. No.: US 2010/0331971) and Ortiz et al. (U.S. Pat. No.: 6,419,696), as applied supra, further in view of Rowe et al. (Pub. No.: US 2009/0276040). 
Rowe in view of Keranen is explained supra, however the Rowe inner device 480 lacks a tubular funnel portion that corresponds to a funnel shape of the connection channel.  Rowe ‘040 teaches a tubular funnel shape to fit contours of the native mitral valve (abstract).  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified inner device 480 to include a tubular funnel shape as taught by Rowe ‘404 for the purpose of better fitting the native anatomy of the mitral valve.  This modification would have occurred using known methods and would have yielded predictable results.  For claim 9, as the Rowe ‘404 taper is located on the annulus, the outer device would extend around the inner device at a position such that the outer device does not overlap the funnel portion of the inner device. 

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe et al. (Pub. No.: US 2009/0319037) in view of Keranen et al. (Pub. No.: US 2010/0331971) and Ortiz et al. (U.S. Pat. No.: 6,419,696) as applied supra, further in view of Navia et al. (Pub. No.: US 2006/0259135).
For claim 13, Rowe in view of Keranen lacks a compressible material arranged on and around an outer periphery of the support structure.  Navia teaches a prosthetic .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/SUBA GANESAN/Primary Examiner, Art Unit 3774